DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. Patent Application Publication Number 2015/0003004).
Regarding Claim 1, Wu discloses a power adapter (Figure 1, item 110) for component interconnect ports comprising: 
an interconnect portion (Figure 2, item 114) to receive power from a first computing component interconnect port (Figure 1, item 116) without transmitting or receiving data via the first computing component interconnect port (paragraph 0030; i.e., the reference does not state that data is ever transmitted or received from the slot 116 to the adapter 110); and 
a power output portion (Figure 1, item 112) for transmitting received power to a computing component (Figure 1, item 134, paragraph 0030).
Regarding Claim 2, Wu discloses wherein the computing component is to be arranged within a second computing component interconnect port (Figure 1, item 134).

Regarding Claim 3, Wu discloses wherein the power adapter comprises a height-limited exposed portion (Figure 1, item 110).

Regarding Claim 4, Wu discloses wherein the power adapter with the height-limited exposed portion is to be arranged under an electromechanical space of the computing component (Figure 1; i.e., adapter 110 is located physically below the second PCIe slot 134).

Regarding Claim 5, Wu discloses a power cable to connect the power output portion to an auxiliary power connector of the computing component (Figure 1, item 120).

Regarding Claim 6, Wu discloses a power adapter (Figure 1, item 110) for computing component interconnect slots comprising: 
an interconnect (Figure 2, item 114) comprising a power contact to receive power from a first computing component interconnect slot (Figure 1, item 116);
an output (Figure 1, item 112) to transmit received power to an auxiliary power connector (i.e., a connector of any card that is inserted into slot 134) of a computing component to be arranged in a second computing component interconnect slot (Figure 1, item 134, paragraph 0030); and 
a height-limited exposed portion (Figure 1, item 110).

Regarding Claim 7, Wu discloses wherein the computing component comprises a dual-width computing component and the height-limited adapter card is sized to fit under the dual-width computing component (Figure 1; i.e., adapter 110 is located physically below the second PCIe slot 134).

Regarding Claim 8, Wu discloses a power cable connecting the output to the computing component (Figure 1, item 120).

Regarding Claim 9, Wu discloses wherein the interconnect is to receive power signals without data signals from the first computing component interconnect slot (paragraph 0030).

Regarding Claim 10, Wu discloses wherein the first computing component interconnect slot is connected to an empty processor socket (paragraph 0005; i.e., the adapter 110 is located in a personal computer).

Regarding Claim 11, Wu discloses a peripheral component interconnect express (PCle) power adapter (Figure 1, item 110) comprising: 
a height-limited exposed portion (Figure 1, item 110); 
an interconnect (Figure 2, item 114) to receive power from a first PCle slot on a printed circuit board (PCB) (Figure 1, item 116); and 
an output (Figure 1, item 112) to transmit the received power to a component to be connected to a second PCle slot on the PCB (Figure 1, item 134, paragraph 0030); 
wherein the height-limited exposed portion is to extend from the first PCle slot to below the electromechanical space of the component to be connected to the second PCle slot (Figure 1; i.e., adapter 110 is located physically below the second PCIe slot 134).
Regarding Claim 12, Wu discloses wherein the component to be connected to the second PCle slot is to comprise a dual-width component (Figure 1; i.e., adapter 110 is located physically below the second PCIe slot 134).

Regarding Claim 13, Wu discloses wherein the PCB is to comprise a first root port and a second root port, the first root port corresponding to the first PCle slot (Figure 1, item 116) and the second root port corresponding to the second PCle slot (Figure 1, item 134), and further wherein the first root port is to comprise an empty processor socket (paragraph 0005; i.e., the adapter 110 is located in a personal computer).

Regarding Claim 14, Wu discloses wherein the output is to be connected to an auxiliary power connector of the component to be connected to the second PCle slot (Figure 1, item 134, paragraph 0030).

Regarding Claim 15, Wu discloses a second height-limited adapter card having an interconnect to receive power from a third PCle slot on the PCB and an output to transmit the received power to the component (paragraphs 0038-0040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185